DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
THIS ACTION IS NON- FINAL.  

Status of Claims
Claims 1, 3-10, 12-20 are pending.
Claims 2, 11 are cancelled.
Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-4, 6-7, 9-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock, et. al., US-PATENT NO.10,536,541 B2 [hereafter Comstock] in view of Abu-Samaha, et al., US-PATENT NO.6,938,087B1[hereafter Abu-Samaha], Chanda, et al., US-PATENT NO.8,117,216 Ba [hereafter Chanda], Kamboh, et al., US-PGPUB 2015/0085858A1 [hereafter Kamboh], and Moore, et al., US-PATENT NO.2009/0193134A1 [hereafter Moore].

With regards to claim 1, Comstock teaches 
“A method comprising:
extracting, by a device in a network, words from traffic data for a particular endpoint node in the network (Comstock, FIG.3B, Step 360 ‘Extract content and identify keywords’);
determining, by the device, one or more topical categories associated with the particular endpoint node by applying a machine learning-based topical model to the extracted words (Comstock, C5L39-43, ‘A content extractor may identify, for each of the plurality of clicks, in content identified the encoded URL links, a plurality of phrases that correspond to a predetermined set of keywords’, C34L54-57, ‘Classifier may classify based on a training, learning or established set of data containing observations or items with a known sub-population, class or category’); … and 
determining, by the device, a device type for the particular endpoint node that corresponds to the device type of the one or more similar endpoint nodes (Comstock, C111L65-C112L2, ‘Based on the statistics of requests received via each of the encoded links, the online activity benchmarking system 1200 can benchmark the performance of the first information resource across the different verticals, device types or geolocations of the users among others’) …” and
applying, by the device, a security policy to the particular endpoint node based on the determined device type for the particular endpoint node (Comstock, C20LC4-9, ‘In one embodiment, server 106 in the machine farm 38 may be stored in high-density rack system, along with associated storage systems … In this way may improve system manageability, data security’ shows applying certain system management policy for data security based on device type.)”
 does not explicitly detail identifying, by the device, one or more similar endpoint nodes in the network …”.
However Abu-Samaha  teaches “identifying, by the device, one or more similar endpoint nodes in the network …(Abu-Samaha, FIG.2, C3L5-8, ‘The communication module may be configured to identify a node type classification for the destination network node based upon a communication received from the destination network node’ shows identifying network node type.)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Comstock and Abu-Samaha  before him or her, to modify the network node content analysis of Comstock to include identifying network node classification as shown in Abu-Samaha.   
The motivation for doing so would have been to provide remote electronic services (Abu-Samaha, Abstract).

The combined teaching described above will be referred as Comstock + Abu-Samaha hereafter.

Comstock + Abu-Samaha does not explicitly detail “ … based on the determined one or more topical categories associated with the particular endpoint node and on one or more topical categories associated with the one or more similar endpoint nodes”.
However Chanda teaches “… based on the determined one or more topical categories associated with the particular endpoint node and on one or more topical categories associated with the one or more similar endpoint nodes (Chanda, FIG.2, C5L14-16, ‘Item categories may be created by merging node categories with the same or similar names’ shows identifying and grouping nodes.)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Comstock + Abu-Samaha and Chanda before him or her, to modify the network node content analysis of Comstock + Abu-Samaha to include node categoires as shown in Chanda.   
The motivation for doing so would have been to improve access efficiency (Chanda, Abstract).

The combined teaching described above will be referred as Comstock + Abu-Samaha + Chanda hereafter.

Comstock + Abu-Samaha + Chanda does not explicitly detail “identifying, by the device, a device type of the one or more similar endpoint nodes; determining, by the device, a device type for the particular endpoint node that corresponds to the device type of the one or more similar endpoint nodes”.
However Kamboh teaches identifying device types of nodes and applying similarity in processing (Kamboh, FIG.3, [0064], ‘The header information may identify, for example, the media type, a source device type, …’, [0075], ‘The determination may be achieved via similar process’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Comstock + Abu-.   
The motivation for doing so would have been to support mixed media network communication (Kamboh, Abstract).

The combined teaching described above will be referred as Comstock + Abu-Samaha + Chanda + Kamboh hereafter.

Comstock + Abu-Samaha + Chanda + Kamboh does not explicitly detail “and controlling, access to content or resources in the network for by the device for the particular endpoint node based on the determined device type for the particular endpoint node”.
However Moore teaches “and controlling, access to content or resources in the network for by the device for the particular endpoint node based on the determined device type for the particular endpoint node (Moore, [0049], ‘Content access control includes the ability to selectively enable access to content streams by user attribute, playback device type, content player attributes, commercial relationship, etc.’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Comstock + Abu-Samaha + Chanda + Kamboh and Moore before him or her, to modify the network node .   
The motivation for doing so would have been to support guide based content service (Moore, Abstract).

With regards to claim 2, Comstock in view of Abu-Samaha , Chanda, Kamboh and Moore teaches 
“The method as in claim 1, further comprising: applying, by the device, a security policy to the particular endpoint node based on the determined device type for the particular endpoint node (Comstock, C20LC4-9, ‘In one embodiment, server 106 in the machine farm 38 may be stored in high-density rack system, along with associated storage systems … In this way may improve system manageability, data security’.).”

With regards to claim 3, Comstock in view of Abu-Samaha , Chanda, Kamboh and Moore teaches 
“The method as in claim 1, wherein extracting the words from the traffic data for the particular endpoint node comprises: causing, by the device, one or more networking devices in the network to extract the words; and receiving, at the device, the extracted words from the one or more networking devices (Comstock, FIG.3B, Step 360 ‘Extract content and identify keywords’, C5L39-43, ‘A content extractor may identify, for each of the plurality of clicks, in content identified the encoded URL links, a plurality of phrases that correspond to a predetermined set of keywords’).”

With regards to claim 4, Comstock in view of Abu-Samaha , Chanda, Kamboh and Moore teaches 
“The method as in claim 1, further comprising: capturing, by the device, the traffic data for the particular endpoint node (Comstock, C30L51-53, ‘The click stream may include any data tracked by the click tracker, such as any network traffic data’).”

With regards to claim 6, Comstock in view of Abu-Samaha , Chanda, Kamboh and Moore teaches 
“The method as in claim 5, wherein determining the one or more topical categories associated with the particular endpoint node further comprises: clustering, by the device, the extracted words using semantic information from a dictionary (Comstock, C51L54-57, ‘Using click stream data and any list of phrases, ontology, or dictionary’).”

With regards to claim 7, Comstock in view of Abu-Samaha , Chanda, Kamboh and Moore teaches 
“The method as in claim 1, wherein identifying the one or more similar endpoint nodes comprises: computing, by the device, a similarity score between the one or more topical categories associated with the particular endpoint node and the one or more topical categories associated with the one or more similar endpoint nodes (Comstock, C51L1-3, ‘use relevance score … based on the closet matching keywords’).”

With regards to claim 9, Comstock in view of Abu-Samaha , Chanda, Kamboh and Moore teaches 
“The method as in claim 1, wherein the traffic data for the particular endpoint node comprises data regarding an encrypted traffic flow associated with the particular endpoint node (Comstock, C27L24-25, ‘the link encoder encrypts the URL or a portion of the URL using one or more encryption keys’).”

Claims 10, 12-13, 15-16, 18-19 are substantially similar to claims 1,3-4, 6-7, 9.  The arguments as given above for claims 1,3-4, 6-7, 9 are applied, mutatis mutandis, to claims 10,12-13, 15-16, 18-19, therefore the rejection of claims 1,3-4, 6-7, 9 are applied accordingly.

The combined teaching described above will be referred as Comstock + Abu-Samaha + Chanda + Kamboh + Moore hereafter.

Claims 5, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock, et. al., US-PATENT NO.10,536,541 B2 [hereafter Comstock] in view of Abu-Samaha, et al., US-PATENT NO.6,938,087B1[hereafter Abu-Samaha], Chanda, et al., US-PATENT NO.8,117,216 Ba [hereafter Chanda], Kamboh, et al., US-PGPUB 2015/0085858A1 [hereafter Kamboh], Moore, et al., US-PATENT NO.2009/0193134A1 [hereafter Moore], and Chandramouli, et al., US-PGPUB NO.2012/0254333A1 [hereafter Chandramouli].

With regards to claim 5, Comstock + Abu-Samaha + Chanda + Kamboh + Moore teaches 
“The method as in claim 1”
Comstock + Abu-Samaha + Chanda + Kamboh + Moore does not explicitly detail “wherein determining the one or more topical categories associated with the particular endpoint node by applying a machine learning-based topical model to the extracted words comprises: applying, by the device, a histogram to the extracted words using a naïve Bayesian approach, to determine the one or more topical categories”.
However Chandramouli teaches “wherein determining the one or more topical categories associated with the particular endpoint node by applying a machine learning-based topical model to the extracted words comprises: applying, by the device, a histogram to the extracted words using a naïve Bayesian approach, to determine the one or more topical categories (Chanda, [0367], ‘A histogram can be drawn to view the distribution’, Table 2, [0754], ‘with the Naïve Bayesian (NB) classifier on a small amount of labeled data’ )"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Comstock + Abu-Samaha + Chanda + Kamboh + Moore and Chandramouli before him or her, to modify the network node content analysis of Comstock + Abu-Samaha + Chanda + Kamboh + Moore to include histogram and Naïve Bayesian as shown in Chandramouli.   
, Abstract).

Claims 14, 20 are substantially similar to claim 5, The arguments as given above for claim 5 are applied, mutatis mutandis, to claims 14, 20, therefore the rejection of claim 5 are applied accordingly.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock, et. al., US-PATENT NO.10,536,541 B2 [hereafter Comstock] in view of in view of Abu-Samaha, et al., US-PATENT NO.6,938,087B1[hereafter Abu-Samaha], Chanda, et al., US-PATENT NO.8,117,216 Ba [hereafter Chanda], Kamboh, et al., US-PGPUB 2015/0085858A1 [hereafter Kamboh], Moore, et al., US-PATENT NO.2009/0193134A1 [hereafter Moore], and Lu, et al., US-PGPUB NO.2015/0131899A1 [hereafter Lu].

With regards to claim 8, Comstock + Abu-Samaha + Chanda + Kamboh + Moore teaches 
“The method as in claim 7”
Comstock + Abu-Samaha + Chanda + Kamboh + Moore does not explicitly detail “wherein the similarity score is based on a Fisher kernel”.
However Chandramouli teaches “wherein the similarity score is based on a Fisher kernel (Chanda, [0033], ‘some embodiments use Fisher vectors.  A Fisher vector or Fisher kernel is a statistical feature-learning method.  It is based on unsupervised learning; however, its learning focus is on capturing the difference between sample’ )"
.   
The motivation for doing so would have been to generate feature representation (Lu, Abstract).

Claim 17 is substantially similar to claim 8, The arguments as given above for claim 8 are applied, mutatis mutandis, to claim 17, therefore the rejection of claim 8 are applied accordingly.


Response to Argument

Applicant’s arguments filed 21 December 2020 has been fully considered but they are not fully persuasive. 
Regarding art rejections, Regarding amended limitations of claims 1, 3-10, 12-20 of the instant case, in view of the amended claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action. 
Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Pang et al., US-PGPUB NO.2016/0269176A1 [hereafter Pang] shows identifying device type for network nodes.
Zoorob, et. al., US_PGPUB NO.2017/0118636A1 [hereafter Zoorob] teaches device type identification.







Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126